— Appeal from a judgment of the Supreme Court at Special Term (Pennock, J.), entered April 15, 1983 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to, inter alia, annul a determination of the New York State Education Department denying petitioner’s application for a license to practice as a certified public accountant.
Petitioner brought the instant CPLR article 78 proceeding in the nature of mandamus to compel respondent to issue him a license to practice as a certified public accountant. Special Term granted his petition and directed the issuance of the license. This appeal by respondent then ensued.
Petitioner unfortunately died before the appeal was argued or finally submitted, however. The only substantive relief sought in the petition was a judgment directing respondent to issue petitioner a license. Petitioner’s death obviously renders this petition moot. In such matters involving personal licensure by a State agency, the proceeding does not survive the applicant’s death (Matter of Barry v O’Connell, 306 NY 599; Matter of Cedeno v New York State Liq. Auth., 80 AD2d 503).
Judgment reversed, on the law, without costs, and petition dismissed on the ground of mootness. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.